Citation Nr: 9929906	
Decision Date: 10/19/99    Archive Date: 10/29/99

DOCKET NO.  97-15 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from March 1941 to October 
1942.  The appellant is the widow of the veteran.

This appeal arose from an October 1996 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which found that the veteran's cause of 
death was not related to service or to a service-connected 
disorder.

The appellant has asserted that the veteran's service-
connected left arm amputation contributed to the onset of 
severe arthritis, the treatment of which caused his death.  
Therefore, she believes that service connection for the cause 
of the veteran's death should be granted.

A review of the record revealed that, at the time of his 
death, he was service-connected for amputation of the left 
arm, which was assigned a 70 percent disability evaluation.  
The cause of death, according to the death certificate, was 
hypersensitive pneumonitis due to pneumonia as a consequence 
of rheumatoid arthritis.  No autopsy was conducted.

VA has a duty to assist the appellant in the development of 
all facts pertinent to her claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1994).  This includes the 
duty to obtain all relevant treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

In the instant case, the appellant submitted a letter from 
the veteran's treating physician in March 1997.  He indicated 
that he had been treating the veteran for several years for 
osteoarthritis and rheumatoid arthritis.  However, this 
physician's clinical records are not part of the claims 
folder.  Moreover, he indicated in this correspondence that 
the veteran was also being treated by a rheumatologist.  
However, no clinical records from his rheumatologist are in 
the claims folder.  Given the appellant's assertion that the 
veteran's arthritis was connected to his service-connected 
arm amputation and contributed to his death, it is found that 
these records should be associated with the claims folder 
prior to a final determination of the claim.

The death certificate indicated that the veteran was an 
inpatient at a private facility at the time of his death.  
However, the report of his terminal hospitalization is not 
part of the record.  This should also be obtained prior to a 
final disposition of the claim.

Finally, it is found that an additional opinion as to any 
etiological relationship between the veteran's service-
connected left arm amputation and the development of 
arthritis and the cause of death would be helpful.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the appellant 
and request that she provide the name and 
address of the veteran's treating 
rheumatologist.  She should sign and 
return a consent form authorizing the 
release of this physician's clinical 
records to VA.  Once this information has 
been received, the RO should contact the 
named physician and request that copies 
of the veteran's clinical records be 
provided.

2.  The RO should request that the 
appellant sign and return a consent form 
authorizing the release to VA of Dr. 
Duplechain's records of the veteran's 
treatment.  Once this has been received, 
the RO should contact Randall C. 
Duplechain, The Family Medicine Clinic, 
P.O. Box 967, 701 S. Pine Street, 
DeRidder, Louisiana 70634, and request 
that he provide copies of the veteran's 
clinical records.

3. The RO should request that the 
appellant sign and return a consent form 
authorizing the release to VA of records 
held by Beauregard Memorial Hospital.  
Once this has been received, the RO 
should contact Beauregard Memorial 
Hospital in DeRidder, Louisiana and 
request that they provide a copy of the 
veteran's terminal hospital report.

4.  Once the above requested records have 
been obtained and associated with the 
claims folder, the RO should refer the 
claims folder to a VA rheumatologist or 
other qualified physician for review.  
The examiner is asked to render an 
opinion as to whether the veteran's 
service-connected left arm amputation 
played a role in the development of 
osteoarthritis and/or rheumatoid 
arthritis.  If the service-connected 
amputation played a role in the 
development of arthritis, the examiner 
should also provide an opinion as to 
whether the medications that the veteran 
was taking for his arthritis played a 
contributory role in his death.  Finally, 
the examiner should comment on whether 
the veteran's service-connected left arm 
amputation was etiologically related to 
the cause of death as reported on the 
death certificate.  A complete rationale 
for the opinions rendered should be 
provided.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the appellant's claim remains denied, in 
whole or in part, she and her representative should be 
provided with an appropriate supplemental statement of the 
case, and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




